DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.

Claim Status
	Claims 9-20 are withdrawn
	Claims 1-8 are examined as follows.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 7, there is insufficient antecedent basis for the limitation “a vent” in line 9. In this case, the limitation “a vent” is unclear whether a vent in claim 7 is the same or different with a/the vent previously claimed in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190154267 A1 to Garces et al. (“Garces”) in view of US 20170367151 A1 to Rafii et al. (“Rafii”), in further view of US 20160364613 A1 to Kuroyama et al (“Kuroyama”), in further view of WO 2017149526 A2 to Binder (“Binder”), and in further view of CN107504536A to Wu (“Wu”), and US 20160307424 A1 to Mills et al. (“Mills”).

Regarding claims 1 and 3, Garces discloses, a cooking system (see Fig. 1), comprising:
a microwave oven (see system 100 in Fig. 1, wherein the hood casing 116 could be part of a microwave or other appliance designed to be located over cooktop surface 324) configured to:
in response to a received user command (see user 402 in Fig. 5, and disclosed in para 0034 “one or more microphones (not pictured) may be associated with one or more of the camera assemblies 114A, 114B to capture and transmit audio signal(s) coinciding (or otherwise corresponding) with the captured image signal(s)”), generate a first image by photographing a cooktop (see cooktop appliance 300) located below the microwave oven (see Fig. 1) through a first camera (see camera 114A, or 114B and disclosed in para 0034 “multiple camera assemblies 114A, 114B are provided to capture images (e.g., static images or dynamic video) of a portion of cooktop appliance 300 or an area adjacent to cooktop appliance 300”) located adjacent to a vent (see air inlet 150 in Fig. 3 and Fig. 4) located on a lower surface of the microwave oven (see Fig. 3) and oriented at a first angle in a first direction in relation to the cooktop (see Fig. 1), wherein the first image is photographed at the first direction corresponding to the first image (disclosed in para 0044 “the imaging surface 138 generally faces, or is directed away from, cooktop surface 324. In particular, the imaging surface 138 is directed toward the area forward from the cooktop appliance 300. During use, a user standing in front of cooktop appliance 300 may thus see the optically-viewable picture (e.g., recipe, dynamic video stream, graphical user interface, etc.) displayed at the imaging surface 138”),
modify the first image to be oriented at a third angle in a vertical direction that is different from the first angle in the first direction (disclosed in para 0044 “Optionally, the imaging surface 138 may be positioned at a rearward non-orthogonal angle relative to the vertical direction V. In other words, the imaging surface 138 may be inclined such that an upper edge of the imaging surface 138 is closer to the rear end 128 of hood casing 116 than a lower edge of the imaging surface 138 is. In some such embodiments, the non-orthogonal angle is between 1° and 15° relative to the vertical direction V. In certain embodiments, the non-orthogonal angle is between 2° and 7° relative to the vertical direction V”), and
transmit the modified the first image to a mobile device (see user device 408 in Fig. 5 and disclosed in para 0072 “User device 408 can be any type of device, such as, for example, a personal computing device (e.g., laptop or desktop), a mobile computing device (e.g., smartphone or tablet)”); and
the mobile device configured to: 
receive the modified at least one image of the first image from the microwave oven and display the received at least one image (see Fig. 5), and
the microwave oven (100) is further configured to identify a heating environment on the cooktop (see Fig. 1), based on the image, and transmits a notification message indicating the identified heating environment on the cooktop to the mobile device; and the mobile device is further configured to display the notification message received from the microwave oven (see Fig. 5 and disclosed in para 0034 “Once received by controller 510A, the image signal may be further processed at controller 510A or transmitted to a separate device (e.g., remote server 404--FIG. 5) in live or real-time for remote viewing (e.g., via one or more social media platforms)”), and a hood (disclosed in para 0033 “hood casing 116 is formed as a range hood.  As will be described in detail below, a ventilation assembly 140 within hood casing 116 may thus direct an airflow from the open region 130 and through hood casing 116.  However, a range hood is provided by way of example only.  Other configurations may be used within the spirit and scope of the present disclosure.  For example, hood casing 116 could be part of a microwave or other appliance designed to be located over cooktop surface 324.  Moreover, although a generally rectangular shape is illustrated, any suitable shape or style may be adapted to form the structure of hood casing 116”).
However, Garces does not explicitly disclose, the first camera oriented at a first angle in a first diagonal direction toward in relation to the cooktop, and the second camera generates a second image by photographing an inside of the microwave oven, wherein the second camera oriented at a second angle in a second diagonal direction in relation to a bottom surface of the inside of the microwave, wherein at least one of the first image and the second image are photographed at the first diagonal direction corresponding to the first image and the second diagonal direction corresponding to the second image, and, the microwave is configured to modify the at least one of the first image and second image to be oriented at a third angle in a vertical direction that is different from the first angle in the first diagonal direction and the second angle in the diagonal second direction, wherein the vertical direction is relative to the first and second cooking container; and wherein the microwave oven is further configured to: identify at least one of a degree of bubble generation in a cooking container located inside the microwave oven or a cooking container positioned on the cooktop, a degree of smoke generation in the cooking container located inside the microwave oven or the cooking container positioned on the cooktop, and a foreign substance attached to the first camera or the second camera, based on a change in a red, green, and blue (RGB) value of a pixel included in the at least one of the first image and the second image.
Nonetheless, Rafii teaches, the first camera (see thermal image camera 2 in Fig. 1 and Fig. 2) oriented at a first angle in a first diagonal direction (see Fig. 2) relation to the cooktop (see cooktop of cooking heater 3 with cookware 5 in Fig. 1 and Fig. 2), wherein the first image is photographed at the first diagonal direction corresponding to the first image (see Fig. 14 and Fig. 15); and wherein based on change of shape on the first image, identify a degree of bubble generation in a cooking container positioned on the cooktop (see Fig. 14 and disclosed in para 0116-0118 “the hot region having 70° C. or higher (hatched portion in (c) and (d) FIGS. 14) in a part of the edge is gradually increased in size, and the extent of the boil-off bubbles is increased […] as shown in (d) of FIG. 15, the hot region having 70° C. or higher (hatched portion in (d) of FIG. 15) across the lid 52a loses its shape, and boiling over actually occurs. Such loss of shape on the thermal image occurs because the extent of the boil-off bubbles through a gap between the cookware 52 and the lid 52a is increased to push up the lid 52a and some of the content boils over the cookware 52 […] the boil-over determination can be made by detecting the hot portion in the thermal image indicating boil-off bubbles appearing on the edge (edge portion) of the lid or the loss of shape of the hot portion in the thermal image appearing across the lid. Thus, the content in the cookware 5 can be prevented from boiling over the cookware 5 by detecting occurrence thereof beforehand, regardless of the material of the cookware 5”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the microwave system of Garces wherein the first camera oriented at a first angle in a first diagonal direction relation to the cooktop, wherein the first image is photographed at the first diagonal direction corresponding to the first image as taught/suggested by Rafii since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70., and wherein based on change of shape on the first image, identify a degree of bubble generation in a cooking container positioned on the cooktop as taught and/or suggested by Rafii in order to prevent from boiling over the cookware/container by detecting occurrence thereof beforehand, regardless of the material of the cookware/container as disclosed in para 0018 by Rafii.
However, Graces in view of Rafii does not explicitly disclose,  wherein the second camera oriented at a second angle in a second diagonal direction in relation to a bottom surface of the inside of the microwave, wherein the second camera generates a second image by photographing an inside of the microwave oven, the microwave is configured to modify the at least one of the first image and second image to be oriented at a third angle in a vertical direction that is different from the first angle in the first diagonal direction and the second angle in the diagonal second direction, wherein the vertical direction is relative to the first and second cooking container, and identify at least one of a degree of smoke generation in the cooking container located inside the microwave oven or the cooking container positioned on the cooktop, and a foreign substance attached to the first camera or the second camera, based on a change in a red, green, and blue (RGB) value of a pixel included in the at least one of the first image and the second image.
Kuroyama teaches, wherein the second camera (see camera 300 in Fig. 9) oriented at a second angle in a second diagonal direction in relation to a bottom surface of the inside of the microwave (see Fig. 9), wherein the second camera generates a second image by photographing an inside of the microwave oven (see Fig. 16 -18) and wherein the second image is photographed at the second diagonal direction corresponding to the second image (see Figs 16-18).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the microwave system of Garces wherein the microwave has a second camera oriented at a second angle in a second diagonal direction in relation to a bottom surface of the inside of the microwave, wherein the second camera generates a second image by photographing an inside of the microwave oven, and wherein the second image is photographed at the second diagonal direction corresponding to the second image as taught and/or suggested by Kuroyama in order to omit time and effort for the user confirmation with a configuration of automatically capturing an image by camera without the user confirmation in a case of a cooking appliance, such as a microwave, in which a position of a completed food is fixed as disclosed in para 0112 by Kuroyama.
Graces in view of Rafii, and in further view of Kuroyama does not explicitly disclose, the microwave is configured to modify the at least one of the first image and second image to be oriented at a third angle in a vertical direction that is different from the first angle in the first diagonal direction and the second angle in the diagonal second direction, wherein the vertical direction is relative to the first and second cooking container, and identify at least one of a degree of smoke generation in the cooking container located inside the microwave oven or the cooking container positioned on the cooktop, and a foreign substance attached to the first camera or the second camera, based on a change in a red, green, and blue (RGB) value of a pixel included in the at least one of the first image and the second image.
Binder teaches, wherein a camera (see camera 280a in Fig. 29) oriented at a first angle in a first diagonal direction in relation to a surface (see Fig. 29), wherein the camera generates a second image by photographing the surface and wherein the image is photographed at the first diagonal direction corresponding to the image (see Fig. 29a “picture taken of a building having a perspective distortion”), and the image is modified to be oriented at a third angle in a vertical direction that is different from the first angle in the first diagonal direction, wherein the vertical direction is relative to the first and second cooking container, (see Fig. 29b “picture taken of a building having a corrected perspective distortion”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the microwave system of Garces in view of Rafii and in further view of Kuroyama wherein the microwave is configured to modify the at least one of the first image and second image to be oriented at a third angle in a vertical direction that is different from the first angle in the first diagonal direction and the second angle in the diagonal second direction and wherein the vertical direction is relative to the first and second cooking container, as taught and/or suggested by Binder in order to correct the perspective distortion of the image as disclosed in the specification by Binder.
Graces in view of Rafii, and in further view of Kuroyama and Binder does not explicitly disclose, the microwave is configured to identify at least one of a degree of smoke generation in the cooking container located inside the microwave oven or the cooking container positioned on the cooktop, and a foreign substance attached to the first camera or the second camera, based on a change in a red, green, and blue (RGB) value of a pixel included in the at least one of the first image and the second image.
Wu teaches, the system is configured to identify a degree of smoke generation in a cooking container positioned on the cooktop based on the image captured by the camera , transmit an information including the identified degree of smoke generation, and when the identified degree of smoke generation is greater than or equal to a predetermined threshold value, stop operating the microwave or drive a vent of the microwave oven (disclosed in para 0008-009 of the summary of the invention of the English Translation “The image sensor is also provided with a visible light laser source, which is used for correcting the angle of the mirror, and the generated visible laser light is reflected by the reflector onto the cooktop or the pan under the exhaust hood. The hood also has a control unit. The control unit receives the image acquired by the image sensor and determines whether smoke is generated. If the control unit determines that there is smoke generation, the exhaust fan of the hood is turned on”). Even though Wu does not explicitly teach the image is in RGB to detect smoke but Wu teaches the image is in black color, Mills teaches, in para 0090, a smoke detection system is configured to convert from grayscale to RGB, or from RGB to grayscale, or between different color schemes, filters or gradients is also contemplated.
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the microwave system of Graces in view of Rafii, and in further view of Kuroyama and Binder wherein a smoke detection system is configured to convert from grayscale to RGB as taught and/or suggested by Wu in view of Mills in order to accurately detect the fumes produced during cooking and to control fumes in a timely manner to draw fumes away as disclosed in para 0004 of the Background technique by Wu and in order to increase information or simplify computing as disclosed in para 0012 of Mills.

Regarding claim 2, Garces discloses, wherein the mobile device (112, 404, or 408), in response to receiving of a user input (see Fig. 5), is further configured to transmit a control command for controlling at least one of the microwave oven (110) and the cooktop (300) to the microwave oven, and
the microwave oven is further configured to:
receive the control command from the mobile device, and
control operations of at least one of the microwave oven and the cooktop according to the received control command (see Fig. 5 and disclosed in para 0075 “User 402 may wish to operate interactive assembly 110 remotely.  In particular, user may wish to operate operational features that include activating portions of interactive assembly 110 (e.g., camera assembly 114, lighting assembly 134, image monitor 112, or ventilation assembly 140), turning on cooktop appliance 300, selecting a temperature or heat setting for cooktop appliance 300, or choosing a mode of operation of interactive assembly 110”).

Regarding claim 4, Garces discloses, wherein while a content is being displayed on the mobile device, the mobile device is further configured to: in response to a received user input to display at least one image out of the first image and the second image is received, receive the at least one image out of the first image and the second image from the microwave oven; and overlap the received at least one image with the content; and display the received at least one image with the content (disclosed in para 0043 and 0044 “image monitor 112 may present a remotely captured image, such as a live (e.g., real-time) dynamic video stream received from a separate user or device.  As yet another example, image monitor 112 may present a graphical user interface (GUI) that allows a user to select or manipulate various operational features of interactive assembly 110 or cooktop appliance 300. During use of such GUI embodiments, a user may engage, select, or adjust the image presented at image monitor 112 through any suitable input, such as gesture controls detected through second camera assembly 114B, voice controls detected through one or more microphones, associated touch panels (e.g., capacitance or resistance touch panel) or sensors overlaid across imaging surface 138, etc…During use, a user standing in front of cooktop appliance 300 may thus see the optically-viewable picture (e.g., recipe, dynamic video stream, graphical user interface, etc.) displayed at the imaging surface 138”).

Regarding claim 5, Garces discloses, wherein the mobile device is further configured to, in response to a second received user input, to change at least one of a size and a position of the displayed at least one image, change at least one of the size and the position of the displayed at least one image according to the second received user input (disclosed in para 0043 and 0044 “image monitor 112 may present a remotely captured image, such as a live (e.g., real-time) dynamic video stream received from a separate user or device.  As yet another example, image monitor 112 may present a graphical user interface (GUI) that allows a user to select or manipulate various operational features of interactive assembly 110 or cooktop appliance 300. During use of such GUI embodiments, a user may engage, select, or adjust the image presented at image monitor 112 through any suitable input, such as gesture controls detected through second camera assembly 114B, voice controls detected through one or more microphones, associated touch panels (e.g., capacitance or resistance touch panel) or sensors overlaid across imaging surface 138, etc…During use, a user standing in front of cooktop appliance 300 may thus see the optically-viewable picture (e.g., recipe, dynamic video stream, graphical user interface, etc.) displayed at the imaging surface 138”).

Regarding claim 6, Garces further discloses, the microwave oven (100) is further configured to identify a heating environment on the cooktop (see Fig. 1), based on the image, and transmits a notification message indicating the identified heating environment on the cooktop to the mobile device; and the mobile device is further configured to display the notification message received from the microwave oven (see Fig. 5 and disclosed in para 0034 “Once received by controller 510A, the image signal may be further processed at controller 510A or transmitted to a separate device (e.g., remote server 404--FIG. 5) in live or real-time for remote viewing (e.g., via one or more social media platforms)”), and a hood (disclosed in para 0033 “hood casing 116 is formed as a range hood.  As will be described in detail below, a ventilation assembly 140 within hood casing 116 may thus direct an airflow from the open region 130 and through hood casing 116.  However, a range hood is provided by way of example only.  Other configurations may be used within the spirit and scope of the present disclosure.  For example, hood casing 116 could be part of a microwave or other appliance designed to be located over cooktop surface 324.  Moreover, although a generally rectangular shape is illustrated, any suitable shape or style may be adapted to form the structure of hood casing 116”).
However, Garces does not explicitly disclose, the oven is further configured to: identify the degree of bubble generation in the cooking container located inside the microwave oven or the cooking container positioned on the cooktop, based on the first image and the second image, and transmit a notification message indicating the identified degree of bubble generation to the display mobile device; and the display mobile device is further configured to display the notification message received from the microwave oven.
Rafii teaches, the microwave oven is further configured to: identify the degree of bubble generation in the cooking container located inside the microwave oven or the cooking container positioned on the cooktop, based on the first image and the second image, and transmit a notification message indicating the identified degree of bubble generation to the display mobile device; and the display mobile device is further configured to display the notification message received from the microwave oven (see Fig. 14 and disclosed in para 0116-0118 “the hot region having 70° C. or higher (hatched portion in (c) and (d) FIGS. 14) in a part of the edge is gradually increased in size, and the extent of the boil-off bubbles is increased […] as shown in (d) of FIG. 15, the hot region having 70° C. or higher (hatched portion in (d) of FIG. 15) across the lid 52a loses its shape, and boiling over actually occurs. Such loss of shape on the thermal image occurs because the extent of the boil-off bubbles through a gap between the cookware 52 and the lid 52a is increased to push up the lid 52a and some of the content boils over the cookware 52 […] the boil-over determination can be made by detecting the hot portion in the thermal image indicating boil-off bubbles appearing on the edge (edge portion) of the lid or the loss of shape of the hot portion in the thermal image appearing across the lid. Thus, the content in the cookware 5 can be prevented from boiling over the cookware 5 by detecting occurrence thereof beforehand, regardless of the material of the cookware 5”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the microwave system of Garces wherein based on change of shape on the first image, identify a degree of bubble generation in a cooking container positioned on the cooktop as taught and/or suggested by Rafii in order to prevent from boiling over the cookware/container by detecting occurrence thereof beforehand, regardless of the material of the cookware/container as disclosed in para 0018 by Rafii.

Regarding claim 7, Garces further discloses, the microwave oven (100) is further configured to identify a heating environment on the cooktop (see Fig. 1), based on the image, and transmits a notification message indicating the identified heating environment on the cooktop to the mobile device; and the mobile device is further configured to display the notification message received from the microwave oven (see Fig. 5 and disclosed in para 0034 “Once received by controller 510A, the image signal may be further processed at controller 510A or transmitted to a separate device (e.g., remote server 404--FIG. 5) in live or real-time for remote viewing (e.g., via one or more social media platforms)”), and a hood (disclosed in para 0033 “hood casing 116 is formed as a range hood.  As will be described in detail below, a ventilation assembly 140 within hood casing 116 may thus direct an airflow from the open region 130 and through hood casing 116.  However, a range hood is provided by way of example only.  Other configurations may be used within the spirit and scope of the present disclosure.  For example, hood casing 116 could be part of a microwave or other appliance designed to be located over cooktop surface 324.  Moreover, although a generally rectangular shape is illustrated, any suitable shape or style may be adapted to form the structure of hood casing 116”).
However, Garces does not explicitly disclose, the system is configured to identify a degree of smoke generation in a cooking container positioned on the cooktop based on the image captured by the camera , transmit a notification message indicating the identified degree of smoke generation, and when the identified degree of smoke generation is greater than or equal to a predetermined threshold value, stop operating the microwave or drive a vent of the microwave oven.
Nonetheless, Wu teaches, the system is configured to identify a degree of smoke generation in a cooking container positioned on the cooktop based on the image captured by the camera , transmit a notification message indicating the identified degree of smoke generation, and when the identified degree of smoke generation is greater than or equal to a predetermined threshold value, stop operating the microwave or drive a vent of the microwave oven (disclosed in para 0008-009 of the summary of the invention of the English Translation “The image sensor is also provided with a visible light laser source, which is used for correcting the angle of the mirror, and the generated visible laser light is reflected by the reflector onto the cooktop or the pan under the exhaust hood. The hood also has a control unit. The control unit receives the image acquired by the image sensor and determines whether smoke is generated. If the control unit determines that there is smoke generation, the exhaust fan of the hood is turned on”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the microwave system of Garces wherein the microwave oven is further configured to identify a degree of smoke generation in a cooking container positioned inside the microwave oven or in a cooking container positioned on the cooktop, based on the first image and the second image, transmit a notification message indicating the identified degree of smoke generation, and when the identified degree of smoke generation is greater than or equal to a predetermined threshold value, stop operating the microwave or drive a vent of the microwave oven as taught and/or suggested by Wu in order to accurately detect the fumes produced during cooking and to control fumes in a timely manner to draw fumes away as disclosed in para 0004 of the Background technique by Wu.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190154267 A1 to Garces et al. (“Garces”) in view of US 20170367151 A1 to Rafii et al. (“Rafii”), in further view of US 20160364613 A1 to Kuroyama et al (“Kuroyama”), in further view of WO 2017149526 A2 to Binder (“Binder”), in further view of CN107504536A to Wu (“Wu”), and US 20160307424 A1 to Mills et al. (“Mills”), and in further view of US 20110188702 A1 to Haas et al. (“Haas”).

Regarding claim 8, Garces in view of Rafii, in further view of Kuroyama, Binder, Wu and Mills discloses substantially all the limitations in claim 1.
Garces further discloses, the microwave oven (100) is further configured to identify the image captured by the camera (114A or 114B), and further comprises a fan (see air handler 142 is a tangential fan).
However, Garces in view of Rafii, in further view of Kuroyama, Binder, Wu and Mills does not explicitly disclose, wherein the microwave oven is further configured to identify a degree of blur from at least one image out of the first image and the second image, when the degree of blur is greater than or equal to a preset threshold value, identify a camera that photographs an image out of the first camera and the second camera, and operate a fan that is provided in a vicinity of the identified camera.
Nonetheless, Haas teaches, the system is configured to configured to identify a degree of blur from the image, when the degree of blur is greater than or equal to a preset threshold value and operate a fan that is provided in a vicinity of the identified camera (disclosed in para 0039 “Since a blurred image results from a fog, the method estimates the degree of image blurredness for fog determination.  Based on the fog level, the method increases the fan speed to counter the fog until the image clears up”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the microwave system of Garces in view of Rafii, in further view of Kuroyama, Binder, Wu and Mills wherein the microwave oven is further configured to identify a degree of blur from at least one image out of the first image and the second image, when the degree of blur is greater than or equal to a preset threshold value, identify a camera that photographs an image out of the first camera and the second camera, and operate a fan that is provided in a vicinity of the identified camera as taught and/or suggested by Haas in order to protect the camera with an anti-fog as disclosed in para 0037 by Haas.

Response to Amendment
The amendment of 10/14/2022 is acknowledged. 

Response to Arguments
The rejections under 112s are withdrawn in view of the amendments of the claims.
Applicant's arguments filed 10/14/2022 have been fully considered but Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (i.e., Garces in view of Rafii, in further view of Kuroyama, Binder, Wu and Mills).
The arguments then provide a conclusion requesting allowance. However, the claims are presently rejected as set forth and explained above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761       

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761